Citation Nr: 0713021	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  06-35 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for bilateral hearing loss.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from July 1951 to April 
1953.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and February 2005 rating 
decisions issued by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in Louisville, 
Kentucky.

The veteran's October 2006 substantive appeal and evidence 
submitted that month suggest that the veteran is seeking 
service connection for a spine disability.  The Board refers 
this to the RO for appropriate action.


FINDINGS OF FACT

1.  The competent evidence of record demonstrates right ear 
hearing loss no worse than Level III, and left ear hearing 
loss no worse than Level III.

2.  An anxiety disorder was initially demonstrated years 
after service, and has not been shown by competent clinical 
evidence to be etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating 
for bilateral hearing loss are not met at any point during 
the pendency of this appeal.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (2006).

2.  An acquired psychiatric disability, to include an anxiety 
disorder, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here the veteran is appealing the initial rating assignment 
as to his bilateral hearing loss.  In this regard, because 
the March 2004 rating decision granted the veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
such claim is now substantiated.  His filing of a notice of 
disagreement as to the March 2004 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the hearing loss 
disability at issue (38 C.F.R. § 4.85, DC 6100), and included 
a description of the rating formulas for all possible 
schedular ratings under this diagnostic code.  The appellant 
was thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the initial evaluation that the RO 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected bilateral hearing loss.

VA satisfied its duty to notify with regard to the claim for 
service connection for a psychiatric disability by means of a 
letter issued in September 2004 that informed the veteran of 
the evidence required to substantiate his service connection 
claim, of his and VA's respective duties for obtaining 
evidence, and requested he submit any evidence in his 
possession pertinent to his claims.  While the letter did not 
inform him of potential rating and effective date criteria, 
he was provided with this potential information in the 
notification letter issued in October 2006 attached to his 
statement of the case.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

Additionally, VCAA notice was provided prior to the February 
2005 initial adjudication of the claim for service connection 
for a psychiatric disability.  As such, there has been 
compliance with Pelegrini as to the timing of the VCAA 
notice.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records as well as post-service 
VA medical records.  Private medical records and a lay 
statement have also been associated with the claims file.  As 
there is no competent medical evidence indicating there is an 
association between the veteran's diagnosed anxiety disorder 
and his military service, no medical examination or opinion 
is required.   See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The claims file contains the veteran's statements in support 
of his appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record for which he has not 
been afforded the opportunity to either submit or authorize 
VA to obtain.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims 
which VA has been authorized to obtain.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Increased Rating Claim

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2006).  The March 2007 informal 
hearing presentation reflects that the veteran disagrees with 
the schedular criteria used to evaluate his disability and 
argues that testing in a sound-controlled room (the type of 
test administered to obtain findings to be used to evaluate 
hearing loss disabilities) is not adequate.  However, the 
Secretary of VA has discretion over the rating schedule, 
including procedures followed and content selected.  See 
Wanner v. Principi, 370 F.3d 1124, 1131 (2004).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
United States Court of Appeals for the Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the instant claim.

The March 2004 rating decision appealed was the initial 
rating granting service connection for the bilateral hearing 
loss and assigning a noncompensable initial evaluation.  
Therefore, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The specific assignment of a disability evaluation for 
hearing loss is achieved by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  38 C.F.R. § 4.85, 
Tables VI, Table VIA, and Table VII, Diagnostic Codes 6100 to 
6110 (2006); See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Service connection has been established for bilateral hearing 
loss rated noncompensable effective from July 28, 2002.  

On VA audiologic examination in October 2003, the veteran's 
puretone thresholds of the right ear were 15 at 1000 Hz, 35 
at 2000 Hz, 55 at 3000 Hz and 60 at 4000 Hz, for an average 
of 41.  His speech recognition score for the right ear was 88 
percent.  The examination report reflects that his puretone 
thresholds of the left ear were 20 at 1000 Hz, 20 at 2000 Hz, 
30 at 3000 Hz and 45 at 4000 Hz, for an average of 29.  His 
speech recognition score was 76 percent for the left ear.  

A November 2004 VA audiologic examination report reflects the 
veteran's puretone thresholds of the right ear were 30 at 
1000 Hz, 40 at 2000 Hz, 55 at 3000 Hz and 65 at 4000 Hz, for 
an average of 48.  His word recognition for the right ear was 
76 percent.  The examination report reflects that his 
puretone thresholds of the left ear were 25 at 1000 Hz, 25 at 
2000 Hz, 40 at 3000 Hz and 50 at 4000 Hz, for an average of 
35.  His word recognition was 86 percent for the left ear.  

By application of 38 C.F.R. § 4.85, Table VI, the veteran's 
right ear hearing loss, as demonstrated on VA examination in 
October 2003, warrants a numeric designation of Level II 
while a numeric designation of Level III is warranted for his 
left ear.  By application of 38 C.F.R. § 4.85, Table VI, the 
veteran's right ear hearing loss, as demonstrated on VA 
examination in November 2004, warrants a numeric designation 
of Level III while a numeric designation of Level II is 
warranted for his left ear.  By application of the veteran's 
numeric designations assigned to each ear (based on the 
audiometric findings demonstrated in October 2003 and 
November 2004) to 38 C.F.R. § 4.85, Table VII, he is entitled 
to no more than a noncompensable (zero percent) disability 
rating.

As the his puretone thresholds are not 55 decibels or more at 
each of the four specified frequencies, or 30 dBs or less at 
1000 Hz and 70 dBs or more at 2000 Hz, the veteran is not 
entitled to a higher numeric designation by application of 
Table VIa for the either ear.  See 38 C.F.R. § 4.86(b) 
(2006).  Additionally, as the veteran is not deaf in either 
ear, a special monthly compensation rating under 38 C.F.R. 
§ 3.350 is not warranted.  See 38 C.F.R. § 4.85(g) (2006).

The evidence does not show that the veteran's service-
connected bilateral hearing loss is in any way exceptional or 
unusual.  While the evidence indicates the veteran has had 
difficulties with hearing, the record does not document that 
he has experienced any marked interference with employment or 
frequent periods of hospitalization as to render the 
application of the regular schedular criteria impractical.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Accordingly, the Board finds that the veteran's disability 
picture does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2005).

In sum, the evidence shows that the point of intersection on 
Table VII of the rating schedule for the veteran's level of 
hearing, which is used to arrive at the percentage of 
disability for hearing loss, reflects that a noncompensable 
evaluation is warranted.  As the preponderance of the 
evidence is against the claim, the appeal is denied.  

Service Connection Claim

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to that effect; lay assertions of medical 
status, such as the veteran's statements, do not constitute 
competent medical evidence of the diagnosis of the claimed 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2006).  

The veteran's April 1953 report of medical examination for 
separation shows he was psychiatrically evaluated as normal.  
The veteran asserts that he is entitled to service connection 
for a stress condition as the result of his combat during his 
service in Korea.  See April 2004 correspondence and May 2005 
notice of disagreement.  The veteran's Department of Defense 
Form 214 indicates the veteran received the United Nations 
Service Medal and the Korean Service Medal with two bronze 
stars, neither of which is indicative of combat service per 
se.  The form also shows that he attended ordnance school in 
Japan in 1952 at which his major course was truck vehicle 
mechanics.  The record is not indicative of the veteran 
actually engaging in combat against enemy forces.  See, e.g., 
VAOPGCPREC 12-99 (October 18, 1999); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991) (a mere presence in a 
combat zone is not sufficient to show that a veteran actually 
engaged in combat with enemy forces).  Regardless of combat 
status, for service connection to be granted, competent 
medical evidence still must show that the veteran has a 
current chronic disability that is medically attributed to 
service.

Private medical records indicate the veteran has been treated 
for anxiety and received a prescription for treatment.  See 
also VA treatment records (noting medication for anxiety or 
agitation as needed) and lay statement (indicating the 
veteran was easily startled).  The VA treatment records show 
the veteran had anxiety and post-traumatic stress disorder 
(PTSD) symptoms.  However, a June 2005 VA psychiatry consult 
note shows the veteran was referred for evaluation of 
symptoms indicative of PTSD but no such diagnosis resulted 
from the consultation.  Instead, the veteran was assessed 
with an anxiety disorder not otherwise specified.  Service 
connection for PTSD requires a diagnosis that conforms to the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See 38 C.F.R. §§ 3.304(f), 4.125(a) 
(2006).  As competent medical evidence does not reveal a DSM-
IV diagnosis of PTSD, service connection for PTSD is not 
warranted.  Additionally, the record does not contain 
competent medical evidence which links his anxiety disorder 
not otherwise specified to his military service.  In the 
absence of such nexus opinion, the initial demonstration of 
an anxiety disorder years after service, in the absence of 
demonstration of continuity of symptomatology, is too remote 
from service to be reasonably related to service.  

As the weight of the evidence is against the veteran's claim, 
entitlement to service connection for an acquired psychiatric 
disability, to include anxiety disorder, must be denied.  The 
Board has considered the doctrine of reasonable doubt in the 
veteran's favor, but, as the preponderance of the evidence is 
against his service connection claim, that doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).


ORDER

Entitlement to a compensable initial evaluation for bilateral 
hearing loss is denied.

Entitlement to service connection for an acquired psychiatric 
disability, to include an anxiety disorder, is denied.



____________________________________________
U .R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


